


Exhibit 10.23.5

 

AMENDMENT NUMBER SIX TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NUMBER SIX TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of January 31, 2013, is entered into by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each as a “Lender”, and, collectively, the “Lenders”), WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Borrower”), and in light of the
following:

 

W I T N E S S E T H

 

WHEREAS, Parent, Borrower, Lenders, and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of December 10, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, Parent and Borrower have requested that the Lender Group agree to make
certain amendments to the Credit Agreement;

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Parent’s and Borrower’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Defined Terms.  All initially
capitalized terms used herein (including the preamble and recitals hereof)
without definition shall have the meanings ascribed thereto in the Credit
Agreement (including Schedule 1.1 thereto), as amended hereby.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 Schedule 1.1 to the Credit Agreement is
hereby amended by amending and restating clause (w) of the definition of
“Permitted Liens” as follows:

 

“(w) (i) to the extent that (A) Borrower enters into a Hedge Agreement to hedge
the interest rate risks associated with Permitted Purchase Money Indebtedness
incurred to finance the acquisition of Aircraft or Engines, and (B) the
documentation evidencing such Permitted Purchase Money Indebtedness or such
Hedge Agreement requires that Borrower’s obligations in connection with such
Hedge Agreement be secured by the Aircraft or Engine so financed or any other
property on which a Lien has been granted in connection with such Permitted
Purchase Money Indebtedness to the extent such Lien is permitted under clause
(f) of this definition, Liens on such Aircraft or Engine and such other
property, which Liens secure Borrower’s obligations in connection with such
Hedge Agreement described in clause (A), solely to the extent that such Hedge
Agreement is entered into for the bona fide purpose of hedging the interest rate
risk associated with the Permitted Purchase Money Indebtedness incurred to
finance the acquisition of such Aircraft or Engine, and (ii) Liens on deposits
of cash, which Liens secure Borrower’s obligations in connection with Hedge
Agreements permitted pursuant to clause (j) of the definition of

 

--------------------------------------------------------------------------------


 

Permitted Indebtedness that are entered into with highly rated banks with a
minimum long term credit ratings of both “A-” or higher from S&P and “A3” or
higher from Moody’s on the trade date of the relevant  transaction, provided,
however, that the aggregate amount of cash deposits to secure such obligations
shall not, as of the date of incurrence of any such Lien, exceed (A) if, as of
such date, Parent and its Subsidiaries have less than $250,000,000 of Qualified
Cash, $10,000,000, (B) if, as of such date, Parent and its Subsidiaries have
$250,000,000 or more, but less than $350,000,000, of Qualified Cash,
$30,000,000, or (C) if, as of such date, Parent and its Subsidiaries have
$350,000,000 or more of Qualified Cash, $40,000,000 (the cash deposits set forth
in this clause (w), the “Permitted Hedge Restricted Cash”); provided that, in no
event may the assets described in clause (i) of this clause (w) and the assets
described in clause (ii) of this clause (w) both secure Borrower’s obligations
in connection with any single Hedge Agreement.”

 

(b)                                 Schedule 1.1 to the Credit Agreement is
hereby amended by amending and restating the definition of “Permitted
Intercompany Advances” as follows:

 

““Permitted Intercompany Advances” means unsecured loans or advances or capital
contributions (a) from Parent or Borrower to any Subsidiary of Parent or any
Subsidiary of Borrower that is a Loan Party, (b) from ACME to Borrower, (c) from
any of Borrower’s Subsidiaries to Borrower, (d) from any Subsidiary of Borrower
that is not a Loan Party to any other Subsidiary of Borrower, or (e) a Loan
Party to a Subsidiary of Borrower that is not a Loan Party so long as, with
respect to this clause (e), (i) the amount of such loans or advances or capital
contributions does not exceed $1,000,000 in any fiscal year, and (ii) no Event
of Default has occurred and is continuing or would result therefrom;
provided that, for each of clauses (a), (b), (c), (d) or (e) above, any party
that is owed money from a Loan Party in such transaction has executed an
Intercompany Subordination Agreement.”

 

(c)                                  Schedule 5.2 to the Credit Agreement is
hereby amended by amending and restating clause (b) thereof as follows:

 

“(b)                           a summary report regarding Parent’s and its
Subsidiaries’ cash and Cash Equivalents, in a form consistent with the form of
reports that have been previously provided by Borrower to Agent, but in any
event to include a report regarding the amount of cash collateral posted by any
Loan Party for any Hedge Agreement (and if there is none, indicating so),
including the name of the hedge counterparty to such Hedge Agreement, the amount
of cash posted for such hedge counterparty, and the deposit account
number(s) where such cash collateral is held.”

 

(d)                                 Section 4.29 of the Credit Agreement is
hereby amended and restated as follows:

 

“Section 1110.       With respect to the Aircraft, Engines, and Spare Parts
(other than turboprops owned by ACME to the extent that ACME is not a Certified
Air Carrier) that constitute Collateral and were first placed into service after
October 22, 1994, the Agent, is entitled to the benefit of Section 1110 of the
Bankruptcy Code in connection with the exercise of its remedies under this
Agreement or any of the other Loan Documents in respect of any such Aircraft,
Engines, or Spare Parts.”

 

2

--------------------------------------------------------------------------------


 

3.                                      Waiver and Extension.

 

(a)                                 Agent and the Lenders hereby waive any
Default or Event of Default (and the consequences thereof) that has arisen as a
result of the Loan Parties’ failure to timely comply with the provisions of
Sections 6(m) and 6(n) of the Security Agreement with respect to (a) the two
EADS / Alenia ATR ATR Model 42-500 Aircraft acquired by ACME with U.S.
Registration Nos. N801HC and N804HC and Manufacturer Serial Nos. 629 and 623,
respectively (the “ACME Turboprops”), (b) General Electric Engine CF6-80A
acquired by Borrower with Serial No. 580119, and (c) Rolls-Royce Engine Trent
772B acquired by Borrower with Serial No. 42179 (the “Rolls-Royce Engine”);
provided, however, nothing herein, nor any communications among Borrower, any
Guarantor, Agent, or any Lender, shall be deemed a waiver with respect to any
other Defaults or Events of Default, or any failure of Borrower or any Guarantor
to comply fully with any provision of the Credit Agreement or any provision of
any other Loan Document, except as provided herein, and, in no event shall this
waiver be deemed to be a waiver of enforcement of any of Agent’s or Lenders’
rights or remedies under the Credit Agreement and the other Loan Documents, at
law (including under the Code), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 9.1 of the Credit Agreement, with respect to any other
Defaults or Events of Default now existing or hereafter arising.  Except as
expressly provided herein, Agent and each Lender hereby reserves and preserves
all of its rights and remedies against Borrower and each Guarantor under the
Credit Agreement and the other Loan Documents, at law (including under the
Code), in equity, or otherwise including, without limitation, the right to
declare all Obligations immediately due and payable pursuant to Section 9.1 of
the Credit Agreement.

 

(b)                                 Agent, Lenders, and Borrower hereby agree
that Borrower shall comply with the provisions of Sections 6(m) and 6(n) of the
Security Agreement with respect to the ACME Turboprops and the Rolls-Royce
Engine on or before February 1, 2013 (or such later date as may be agreed to by
Agent in its sole discretion).

 

4.                                      Conditions Precedent to Amendment. The
satisfaction of each of the following shall constitute conditions precedent to
the effectiveness of the Amendment (the first date upon which all such
conditions have been satisfied, the “Amendment Effective Date”):

 

(a)                                 Agent shall have received this Amendment,
duly executed by Parent, Borrower, Agent, and the Required Lenders and the same
shall be in full force and effect.

 

(b)                                 Agent shall have received the reaffirmation
and consent of each Guarantor attached hereto as Exhibit A, duly executed and
delivered by an authorized officer of each Guarantor.

 

(c)                                  After giving effect to this Amendment, the
representations and warranties herein and in the Credit Agreement and the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

 

(d)                                 After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

 

(e)                                  Borrower shall pay concurrently herewith
all fees, costs, expenses and taxes then payable pursuant to Section 17.10 of
the Credit Agreement, so long as Agent has provided written notice to Borrower
of the amount thereof on or before the date of this Amendment.

 

3

--------------------------------------------------------------------------------


 

5.                                      Representations and Warranties. Each of
Parent and Borrower hereby represents and warrants to Agent and the Lenders as
follows:

 

(a)                                 It (i) is duly organized and existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, (iii) is duly
qualified to do business as a foreign corporation in good standing in each state
in which it has intrastate Routes or has its principal office or a major
overhaul facility except, in each case, where failure to be so qualified would
not have a material adverse effect on the Borrower or its business, and (iv) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into
this Amendment and to carry out the transactions contemplated hereby.

 

(b)                                 The execution, delivery, and performance by
it of this Amendment (i) has been duly authorized by all necessary action on the
part of such Person, and (ii) does not and will not (A) violate any material
provision of federal, state, or local law or regulation applicable to such
Person or its Subsidiaries, the Governing Documents of such Person or its
Subsidiaries, or any material order, judgment, or decree of any court or other
Governmental Authority binding on such Person, (B) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of such Person or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change,
(C) require any registration with, consent, or approval of, or notice to, or
other action with or by, any Governmental Authority, other than notices and
filings as may be required under the Securities Exchange Act of 1934, as
amended, (D) result in or require the creation or imposition of any Lien of any
nature whatsoever upon any properties or assets of such Person, other than
Permitted Liens, or (E) require any approval of such Person’s interestholders or
any approval or consent of any Person under any Material Contract of such
Person, other than consents or approvals that have been obtained and that are
still in force and effect and except, in the case of Material Contracts, for
consents or approvals, the failure to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Change.

 

(c)                                  This Amendment has been duly executed and
delivered by such Person.  This Amendment and each Loan Document to which such
Person is a party is the legally valid and binding obligation of such Person,
enforceable against such Person in accordance with its respective terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

 

(d)                                 No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein has been issued and remains in force by
any Governmental Authority against Parent, Borrower, or any Guarantor.

 

(e)                                  After giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing, and no condition
exists which constitutes a Default or an Event of Default.

 

(f)                                   After giving effect to this Amendment, the
representations and warranties of such Person in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

 

4

--------------------------------------------------------------------------------


 

(g)                                  This Amendment has been entered into
without force or duress, of the free will of such Person, and the decision of
such Person to enter into this Amendment is a fully informed decision and such
Person is aware of all legal and other ramifications of such decision.

 

(h)                                 It has read and understands this Amendment,
has consulted with and been represented by independent legal counsel of its own
choosing in negotiations for and the preparation of this Amendment, has read
this Amendment in full and final form, and has been advised by its counsel of
its rights and obligations hereunder.

 

6.                                      Payment of Costs and Fees.  Borrower
agrees to pay all Lender Group Expenses in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.

 

7.                                      Release.

 

(a)                                 Each of Parent, Borrower and each other
Guarantor hereby acknowledge and agrees that as of January 25, 2013, the
aggregate outstanding principal amount of the Advances under the Credit
Agreement was $0 and the Letter of Credit Usage was $6,089,747 and that such
Obligations are payable pursuant to the Credit Agreement as modified hereby
without defense, offset, withholding, counterclaim, or deduction of any kind. 
For the avoidance of doubt, Parent, Borrower and each other Guarantor hereby
acknowledge and agrees that the foregoing does not include accrued and unpaid
interest, fees, costs, and expenses under the Loan Documents.  Parent and each
other Guarantor hereby acknowledges, confirms and reaffirms (i) that all of such
Obligations constitute Guarantied Obligations (as defined in the Guaranty), and
(ii) all obligations owing by it to the Lender Group under any Loan Document to
which it is a party, in each case, are unconditionally owing by it to the Agent,
without offset, defense, withholding, counterclaim, or deduction of any kind,
nature, or description whatsoever.

 

(b)                                 Effective on the date hereof, each of
Borrower and each Guarantor, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby waives,
releases, remises and forever discharges Agent and each Lender, each of their
respective Affiliates, and each of their respective successors in title, past,
present and future officers, directors, employees, limited partners, general
partners, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals and all other persons and entities to whom any
member of the Lenders would be liable if such persons or entities were found to
be liable to Borrower or such Guarantor (each a “Releasee” and collectively, the
“Releasees”), from any and all past, present and future claims, suits, liens,
lawsuits, adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a “Claim” and
collectively, the “Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which Borrower or such Guarantor ever had from the beginning of the
world to the date hereof, now has, or might hereafter have against any such
Releasee which Claims relate, directly or indirectly, to any act or omission by
any Releasee that occurred on or prior to the date of this Amendment and relate,
directly or indirectly, to the Credit Agreement, any other Loan Document, or to
any acts or omissions of any such Releasee with respect to the Credit Agreement
or any other Loan Document, or to the lender-borrower relationship evidenced by
the Loan Documents, except for the duties and obligations set forth in this
Amendment or the Loan Documents.  As to each and every Claim released hereunder,
each of Borrower and each Guarantor hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of California which provides as follows:

 

5

--------------------------------------------------------------------------------


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every Claim released hereunder, each of Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.

 

Each of Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts.  Each of Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

(c)                                  Each of Borrower and each Guarantor, for
itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee above that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any Claim released, remised and discharged by such Person
pursuant to the above release.  Each of Borrower and each Guarantor further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents.  If Borrower, any Guarantor or any of their respective successors,
assigns, or officers, directors, employees, agents or attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

 

8.                                      Choice of Law and Venue; Jury Trial
Waiver; Judicial Reference.  THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

9.                                      Counterpart Execution.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of this
Amendment by telefacsimile or other electronic method of transmission shall be
equally effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

 

6

--------------------------------------------------------------------------------


 

10.                               Effect on Loan Documents.

 

(a)                                 The Credit Agreement, as amended hereby, and
each of the other Loan Documents, as amended as of the date hereof, shall be and
remain in full force and effect in accordance with their respective terms and
hereby are ratified and confirmed in all respects.  The execution, delivery, and
performance of this Amendment shall not operate, except as expressly set forth
herein, as a waiver of, consent to, or a modification or amendment of, any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document. Except for the amendments to the Credit Agreement expressly
set forth herein, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect.  The amendments, consents, waivers and
modifications set forth herein are limited to the specified hereof, shall not
apply with respect to any facts or occurrences other than those on which the
same are based, shall neither excuse future non-compliance with the Loan
Documents nor operate as a waiver of any Default or Event of Default, shall not
operate as a consent to any further or other matter under the Loan Documents and
shall not be construed as an indication that any future waiver of covenants or
any other provision of the Credit Agreement or any other Loan Document will be
agreed to, it being understood that the granting or denying of any waiver which
may hereafter be requested by Borrower remains in the sole and absolute
discretion of the Agent and the Lenders.

 

(b)                                 Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

 

(c)                                  This Amendment is a Loan Document.

 

(d)                                 Unless the context of this Amendment clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”.  The words “hereof”, “herein”,
“hereby”, “hereunder”, and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision of this Amendment. 
Section, subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified.  Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

 

11.                               Entire Agreement.  This Amendment, and the
terms and provisions hereof, the Credit Agreement and the other Loan Documents
constitute the entire understanding and agreement between the parties hereto
with respect to the matters amended hereby and supersedes any and all prior or
contemporaneous amendments or understandings with respect to the matters amended
hereby, whether express or implied, oral or written.

 

7

--------------------------------------------------------------------------------


 

12.                               Reaffirmation of Obligations.  Each of Parent
and Borrower hereby reaffirms its obligations under each Loan Document to which
it is a party.  Each of Parent and Borrower hereby further ratifies, reaffirms,
acknowledges, agrees, and confirms the validity and enforceability of all of the
Liens and security interests granted, pursuant to and in connection with the
Security Agreement or any other Loan Document, to Agent, as collateral security
for the Obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such Obligations, continue to be
and remain collateral for such Obligations from and after the date hereof.

 

13.                               Ratification.  Each of Parent and Borrower
hereby restates, ratifies and reaffirms each and every term and condition set
forth in the Credit Agreement and the Loan Documents effective as of the date
hereof and as amended hereby.

 

14.                               Severability.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

HAWAIIAN HOLDINGS, INC.,
a Delaware corporation, as Parent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

HAWAIIAN AIRLINES, INC.,
a Delaware corporation, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, INC.,
a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER SIX TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Amended and Restated Credit
Agreement, dated as of December 10, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
as a “Lender” and, collectively, the “Lenders”), WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Borrower”).  Reference is made to that
certain Amendment Number Six to Amended and Restated Credit Agreement, dated as
of January 31, 2013 (the “Amendment”), by and among Parent, Borrower, Agent and
the Lenders signatory thereto.  Each undersigned Guarantor hereby (a) represents
and warrants to the Agents and the Lenders that the execution, delivery, and
performance of this Reaffirmation and Consent (i) are within its powers,
(ii) have been duly authorized by all necessary action, (iii) do not and will
not (A) violate any material provision of federal, state or local law or
regulation applicable to it, the Governing Documents of it, or any material
order, judgment or decree of any court or other Governmental Authority binding
on it or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Guarantor except to the extent such conflict, breach
or default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (C) require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than notices and filings as may be required under the
Securities Exchange Act of 1934, as amended, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (E) require any
approval of its interestholders or any approval or consent of any Person under
any Material Contract of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change; (b) consents and agrees to the amendment of the Credit
Agreement as set forth in the Amendment and any waivers granted therein, and
agrees to the terms of the release set forth in Section 7 thereof;
(c) acknowledges, ratifies, and reaffirms its obligations owing to the Agent and
the Lenders under any Loan Document to which it is a party; (d) agrees that each
of the Loan Documents to which it is a party is and shall remain in full force
and effect, as amended by the Amendment; and (e) reaffirms, acknowledges, agrees
and confirms that is has granted to Agent a perfected security interest in the
Collateral in order to secure all of its present and future Guarantied
Obligations (as defined in the Guaranty) and acknowledges and agrees that such
security interest, and all Collateral heretofore pledged as security for the
Obligations, continue to be and remain in full force and effect on and after the
date hereof. Without limiting the generality of the foregoing, each of the
undersigned hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and the other Loan Documents to
which it is a party effective as of the date hereof.  All Obligations owing by
each of the undersigned are unconditionally owing by such Person to Agent and
the Lenders, without offset, defense, withholding, counterclaim or deduction of
any kind, nature or description whatsoever.   Although each of the undersigned
has been informed of the matters set forth herein and has acknowledged and
agreed to same, they each understand that neither Agent nor any Lender has any
obligations to inform it of such matters related to the Credit Agreement in the
future or to seek its acknowledgment or agreement to future amendments to the
Credit Agreement, and nothing herein shall create such a duty.  Delivery of an
executed counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of

 

1

--------------------------------------------------------------------------------


 

transmission shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent.  Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent.  The validity of this
Reaffirmation and Consent, its construction, interpretation and enforcement, and
the rights of the parties hereunder, shall be determined under, governed by, and
construed in accordance with the laws of the State of New York.  This
Reaffirmation and Consent is a Loan Document.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

HAWAIIAN HOLDINGS, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AIRLINE CONTRACT MAINTENANCE AND EQUIPMENT, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER SIX TO AMENDED
AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------
